Citation Nr: 0815802	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic bursitis of the 
feet, secondary to protuberant navicular cuneiform joints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1961 to August 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for an examination for VA 
compensation purposes, however, he cancelled his examination 
in January 2007 because of transportation problems.  There 
was no effort on the part of the RO to reschedule the 
veteran's examination.

The veteran has submitted private medical reports reflecting 
treatment for lower extremity pain and an August 2005 opinion 
that the veteran had chronic bursitis of the feet in service, 
which were not present prior to service.  Service medical 
records reflect treatment for chronic bursitis of the feet 
during service; but there is no clinical diagnosis of this 
disability following active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current foot 
disorder.  The examiner should review the 
claims folder prior to the examination 
and should indicate on the examination 
report that he or she has reviewed the 
claims folder.  A copy of this remand 
should also be provided to the examiner. 

For any foot disability found, the 
examiner should opine whether there is a 
50 percent probability or greater that it 
had its onset in service.  If not, the 
examiner is asked to provide an opinion 
as to whether the veteran's third degree 
pes planus found upon arrival at boot 
camp underwent an increase in severity 
during service.  Specific attention is 
invited to the veteran's service medical 
records.  The rationale for any opinion 
should be explained in detail.  The 
examiner is also requested to reconcile 
his or her opinion with the medical 
opinions offered by the veteran's private 
physician in March 2005 and August 2005, 
and the associated clinical records from 
this physician. 

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
